Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

(Farmer Bros. Co. / Wahba)

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into effective as of April 19, 2011 (the “Effective Date”), between
FARMER BROS. CO., a Delaware corporation (the “Company”), and JEFFREY A. WAHBA
(“Wahba”) who agree as follows:

RECITALS

WHEREAS, the Company and Wahba are parties to that certain Employment Agreement
entered into as of February 25, 2010 with a Commencement Date of June 1, 2010
(the “Original Agreement”) whereby Wahba was employed as the Treasurer and Chief
Financial Officer of the Company.

WHEREAS, as part of a management restructuring plan, the Company and Wahba
desire to Amend and Restate the Original Agreement to provide for a temporary
expansion of Wahba’s duties, increase in compensation, and certain other
matters.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, receipt and adequacy of
which are hereby acknowledged, Wahba and the Company do hereby agree as follows:

1. Employment: The Company hereby employs Wahba, and Wahba accepts employment
from the Company, on the terms and conditions herein stated.

2. Term of Employment. The term of Wahba’s employment under the Original
Agreement commenced on June 1, 2010 (the “Commencement Date of the Original
Agreement”). The term of this Agreement will commence on the Effective Date and
shall end when terminated under Section 8 below.

3. Duties.

A. On the Effective Date, Wahba shall begin to serve as an Interim Co-Chief
Executive Officer of the Company, reporting to the Audit Committee (the
“Committee”) of the Board of Directors (the “Board”) and, subject to the
oversight and control of the Committee and the Board, shall have responsibility
for the Company’s legal, accounting, finance, human resources, corporate support
functions, green coffee purchasing and operation of the Spice Products division
along with such shared general powers, duties and responsibilities as are
typically vested in a chief executive officer, including without limitation the
shared responsibility for the development and implementation of the Company’s
strategic plans and the shared responsibility for the overall management of the
Company.

B. Wahba shall continue to serve as Treasurer and Chief Financial Officer of the
Company, reporting to the Board of Directors. As such his general
responsibilities shall continue to include oversight responsibility for all
financial (including treasury functions), accounting, and compliance functions
of the Company. Compliance responsibilities include oversight responsibility for
compliance with the Company’s obligations under tax, securities and other
applicable laws.

C. Wahba shall also continue to serve as the Company’s Chief Compliance Officer
under the Company’s Code of Conduct and Ethics and in such capacity shall also
report to the Board.

 

1



--------------------------------------------------------------------------------

D. In addition to his general duties and responsibilities, Wahba shall also
perform such other duties as are consistent with his position(s) and as are
directed by the Committee or the Board. Wahba shall devote to the Company’s
business substantially all of his working time. The foregoing notwithstanding,
Wahba may continue to serve as a director of The Henry Wine Group and Lightworks
Optics, Inc., so long as they are not publicly-held companies, and so long as
such service does not, in the reasonable judgment of the Board, adversely affect
the Company. Service as a director of other for-profit organizations shall
require approval of the Board.

E. If Wahba is serving neither as sole interim or sole permanent Chief Executive
Officer nor as co-Chief Executive Officer on an interim or permanent basis, but
is still employed by the Company, his title will revert to Treasurer and Chief
Financial Officer, he will have such duties as are specified in subsection B, C
and D above, and he will report to the permanent Chief Executive Officer(s).

4. Base Salary.

A. So long as Wahba is serving as an interim co-Chief Executive Officer, he will
receive a base salary of $350,000 per annum, payable in accordance with the
Company’s normal payroll practices; except that, for a period of six (6) months
starting on the Effective Date, Wahba’s base salary shall be $315,000 per annum.

B. On October 19, 2011, Wahba’s annual base salary shall revert to $350,000
unless otherwise set by mutual written agreement.

C. If Wahba is selected as the sole permanent Chief Executive Officer, or if
both Wahba and Patrick G. Criteser are selected as permanent co-Chief Executive
Officer’s, or Wahba is serving as sole interim Chief Executive Officer,
compensation will be set by mutual written agreement.

D. If Wahba is serving neither as sole interim or sole permanent Chief Executive
Officer nor as co-Chief Executive Officer on an interim or permanent basis, but
is still employed by the Company his title shall revert to Treasurer and Chief
Financial Officer and his annual base salary shall revert to $305,000, subject
however, to a ten percent (10%) base salary reduction through October 19, 2011.

E. The annual base salary amount shall be reviewed each year by the Company and
may be adjusted upward or downward by the Company from time to time but shall
not be reduced below the amount applicable under Section 4A, 4B, 4C or 4D, as
applicable.

5. Bonuses. Wahba shall be entitled to participate in the Company’s 2005
Incentive Compensation Plan or any successor plan (“Plan”) each year so long as
the Plan remains in effect and one or more of the Company’s other executive
officers who are full-time Company employees (“Senior Executives”) also
participate. Under the terms of the Plan, the Compensation Committee of the
Board will, in its discretion, determine the Performance Criteria, as defined in
the Plan, and all other variables by which Wahba’s bonus for such year under the
Plan will be measured. The Target Award, as defined in the Plan, shall be an
amount equal to fifty-five percent (55%) (the “Applicable Percentage”) of
Wahba’s base annual salary. Except as provided otherwise in this Section 5,
Wahba’s participation in the Plan is subject to all Plan terms and conditions.
Under the terms of the Plan, no bonus is earned until awarded by the
Compensation Committee after completion of the fiscal year, and the Compensation
Committee may, in its discretion, reduce, entirely eliminate or increase the
bonus indicated by the Performance Criteria and other Plan factors. Wahba
acknowledges receipt of a copy of the Plan.

 

2



--------------------------------------------------------------------------------

6. Grants of Non-Qualified Stock Options

A. Incentive Grant. In accordance with the provisions of the Farmer Bros. Co.
2007 Omnibus Plan (the “Omnibus Plan”), upon full execution of this Agreement,
Wahba shall be granted fifty thousand (50,000) non-qualified stock options at an
exercise price equal to the closing price of the Company’s common stock on the
grant date (the “Incentive Grant”).

B. Retention Grant. At the time the Board selects a permanent Chief Executive
Officer or permanent co-Chief Executive Officer’s (regardless of who is
selected), or the first business day following the end of the blackout period
which covers January 1, 2012, whichever occurs first, Wahba shall be granted an
additional fifteen thousand (15,000) non-qualified stock options at an exercise
price equal to the closing price on the grant date (the “Retention Grant”).

C. Public Information. Notwithstanding the foregoing, the Incentive Grant and
Retention Grant, will be delayed during such period as there exists, in the
opinion of the Company’s counsel, material information concerning the Company
which has not been publicly disclosed.

D. Vesting. The Incentive Grant and Retention Grant will vest on the one year
anniversary of the grant date, provided Wahba is then employed by the Company,
subject to accelerated vesting in the case of death, “Permanent Incapacity,”
termination of employment for other than “Cause”, or resignation for “Good
Reason,” as such terms are defined below; provided that for purposes of
accelerated vesting of the Retention Grant, “Good Reason” shall not include the
event described in Section 8B(i).

7. Benefits

A. The Company will provide to Wahba all benefits and perquisites provided by
the Company from time to time to its Senior Executives, subject to the
eligibility requirements and the terms and conditions of the benefit plans and
perquisite policies. For the avoidance of doubt, Wahba’s benefit package
includes twenty (20) paid days off per contract year (i.e., the year ending on
each anniversary of the Commencement Date of the Original Agreement). Other
included benefits and perquisites presently consist of group health insurance
(PPO or HMO), participation in the Omnibus Plan, life insurance, business travel
insurance, qualified retirement plan (subject to the pending pension freeze),
401(k) plan, employee stock ownership plan, cell phone, company credit card, and
expense reimbursement, and may include use of an automobile or an automobile
allowance in accordance with Company policy for Senior Executives. Not all of
the foregoing benefits are 100% Company paid.

B. The Incentive Grant and Retention Grant are in lieu of any other grants under
the Omnibus Plan in calendar year 2011. Thereafter, Wahba shall be entitled to
such future grants under the Omnibus Plan as are awarded to him by the
Compensation Committee in its discretion.

C. The Company reserves the right to alter or discontinue any or all such
benefits and perquisites, provided they are so altered or discontinued as to all
Senior Executives.

8. Termination

A. Wahba’s employment is terminable by the Company for good and sufficient cause
(“Cause”), which shall consist only of: (i) a repeated refusal to follow
reasonable directions from the Committee, the Board or the permanent Chief
Executive Officer, as applicable, after a warning; (ii) a material breach of any
of Wahba’s fiduciary duties to the Company (a breach involving dishonesty or
personal gain shall be deemed material regardless of the amount involved);
(iii) conviction of a felony;

 

3



--------------------------------------------------------------------------------

(iv) commission of a willful violation of any law, rule or regulation involving
moral turpitude; (v) commission of a willful or grossly negligent act, omission
or course of conduct which has a material adverse effect on the Company; or
(vi) commission of a material breach by Wahba of this Agreement which breach, if
curable, is not cured within a reasonable time after written notice from the
Committee, the Board or the Permanent Chief Executive Officer, as applicable,
describing the nature of the breach in reasonable detail.

B. Wahba’s employment shall terminate upon Wahba’s resignation, with or without
“Good Reason,” as defined below, death or permanent mental or physical
incapacity. “Permanent Incapacity” shall be deemed to have occurred if Wahba has
been unable to perform substantially all of his employment duties under
Section 3 on a substantially full time basis by reason of a mental or physical
condition for a period of ninety (90) consecutive days or for more than one
hundred eighty days (180) in any period of three hundred sixty-five
(365) consecutive days.

“Good Reason” shall exist only (i) if Wahba is not offered or, if offered, does
not accept the position of permanent sole Chief Executive Officer or permanent
co-Chief Executive Officer, or no permanent Chief Executive Officer has been
selected by the Company by January 1, 2012 (each a “Trigger Event”), and within
six months after the applicable Trigger Event, Wahba resigns all positions with
the Company on at least ninety (90) days’ notice and cooperates reasonably in
the transition of his duties, (ii) on the Company’s material breach of this
Agreement, (iii) on a material reduction in Wahba’s responsibilities, duties or
authority, other than a reversion pursuant to Section 4D, or (iv) on a
relocation of Wahba’s principal place of employment more than fifty (50) miles
from its present location; provided, however, that any such condition in
subsections (ii) through (iv) shall not constitute “Good Reason” unless both
(x) Wahba provides written notice to the Company describing the condition
claimed to constitute Good Reason in reasonable detail within ninety (90) days
of the initial existence of such condition, and (y) the Company fails to remedy
such condition within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of Wahba’s employment
with the Company shall not be treated as a resignation for “Good Reason” unless
such resignation occurs not more than one (1) year following the initial
existence of the condition claimed to constitute “Good Reason.”

C. Wahba’s employment shall terminate at the election of the Company at any time
without Cause.

9. Payments upon Termination. The following amounts are payable upon termination
of Wahba’s employment, as applicable:

A. In the event of a termination for any reason, base salary at the then
existing rate, shall be prorated and paid through the effective termination
date, along with accrued and untaken vacation (subject to the Company’s vacation
policy).

B. If termination is due to Wahba’s death or Permanent Incapacity, the Company
shall also pay to Wahba upon termination an additional lump sum severance amount
equal to the Target Award under the Plan which is applicable to Wahba for the
fiscal year in which termination is effective or, if termination takes place
before a Target Award for the then current fiscal year has been assigned to
Wahba, the Applicable Percentage of Wahba’s then annual base salary, in either
case prorated for the partial fiscal year ending on the effective termination
date.

C. If termination occurs at the election of the Company without Cause or by
Wahba’s resignation for Good Reason, Wahba will receive as severance:

 

4



--------------------------------------------------------------------------------

(i) base salary continuation at the rate in effect on the date of termination
for a period of one (1) year, provided that if Wahba’s termination occurs at the
election of the Company without Cause or by reason of a resignation for Good
Reason at a time when Wahba is serving as Interim Co-Chief Executive Officer or
is a resignation for Good Reason subject to Section 8B(i), then such salary
continuation shall be paid at the rate of $350,000 per annum,

(ii) partially Company-paid COBRA coverage under the Company’s health care plan
for himself and his spouse for one (1) year after the effective termination date
(the Company will pay the same percentage of the coverage cost that it would
have paid had Wahba’s employment not terminated); and

(iii) an amount equal to one hundred percent (100%) of Wahba’s Target Award
under the Plan for the fiscal year in which the date of termination occurs, such
amount to be prorated for the partial fiscal year in which the termination date
occurs. The Target Award, as defined in the Plan, shall be an amount equal to
fifty-five percent (55%) (the “Applicable Percentage”) of Wahba’s base annual
salary (if for “Good Reason” then the base salary is as defined in 8C(i)),
unless a new Target Award has been assigned for the applicable year.

Wahba is not obligated to seek other employment as a condition to receipt of the
payments called for by this Section 8C, and Wahba’s earnings, income or profits
from other employment or business activities after termination of his employment
shall not reduce the Company’s payment obligations under this Section 8C.
Subject to Section 8D and Section 13J(ii), the amount referred to in clause
8C(i) above shall be paid in installments in accordance with the Company’s
standard payroll practices commencing in the month following the month in which
Wahba’s Separation from Service occurs, and the amount referred to in clause
8C(iii) above shall be paid in a lump sum within thirty (30) days after the end
of the Company’s fiscal year in which Wahba’s Separation from Service occurs. As
used herein, a “Separation from Service” occurs when Wahba dies, retires, or
otherwise has a termination of employment with the Company that constitutes a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder. Salary continuation payments shall commence, and the
additional severance amount shall be paid, only when the release required by
Section 9E below has become effective.

D. As a condition to receiving the applicable payments under Section 9C above,
Wahba must execute and deliver to the Company within twenty-one (21) days
following the termination of his employment (or such longer period as may be
required under applicable law) a general release of claims against the Company
other than claims to the payments called for by this Agreement, such release to
be in form and content substantially as attached hereto as Exhibit A, and said
release shall have become effective under applicable laws, including the Age
Discrimination in Employment Act of 1967, as amended.

E. All benefits other than the entitlement to payments under Section 9C shall
terminate automatically upon termination of Wahba’s employment except to the
extent otherwise provided in the Company benefit plans or by law.

F. Except as provided in this Section 9 or by applicable Company benefit plans
or laws, Wahba shall not be entitled to any payments of any kind in connection
with the termination of his employment by the Company.

 

5



--------------------------------------------------------------------------------

10. Employee Handbook and Company Policies. So long as he is employed by the
Company, Wahba shall comply with, and shall be entitled to rights as set forth
in the Company’s Employee Handbook which may be revised from time to time and
other Company policies as in effect and communicated to Wahba from time to time.
In the event that there is a conflict or contradiction between the contents of
the Employee Handbook or other such Company policies and the provisions of this
Agreement, then the provisions of this Agreement will prevail.

11. Confidential Information, Intellectual Property

A. Wahba acknowledges that during the course of his employment with the Company,
he will be given or will have access to non-public and confidential business
information of the Company which will include information concerning pending or
potential transactions, financial information concerning the Company,
information concerning the Company’s product formulas and processes, information
concerning the Company’s business plans and strategies, information concerning
Company personnel and vendors, and other non-public proprietary information of
the Company (all collectively called “Confidential Information”). All of the
Confidential Information constitutes “trade secrets” under the Uniform Trade
Secrets Act. Wahba covenants and agrees that during and after the term of his
employment by the Company he will not disclose such information or any part
thereof to anyone outside the Company or use such information for any purpose
other than the furtherance of the Company’s interests without the prior written
consent of the Committee, the Board or the Permanent Chief Executive Officer, as
applicable.

B. Wahba further covenants that for a period of two (2) years after his
employment by the Company terminates, he will not, directly or indirectly,
overtly or tacitly, induce, attempt to induce, solicit or encourage (i) any
customer or prospective customer of the Company to cease doing business with, or
not to do business with, the Company or (ii) any employee of the Company to
leave the Company.

C. The Company and Wahba agree that the covenants set forth in this Section 11
are reasonably necessary for the protection of the Company’s Confidential
Information and that a breach of the foregoing covenants will cause the Company
irreparable damage not compensable by monetary damages, and that in the event of
such breach or threatened breach, at the Company’s election, an action may be
brought in a court of competent jurisdiction seeking a temporary restraining
order and a preliminary injunction against such breach or threatened breach
notwithstanding the arbitration and reference provisions of Section 13F below.
Upon the court’s decision on the application for a preliminary injunction, the
court action shall be stayed and the remainder of the dispute submitted to
arbitration or reference under Section 13F. The prevailing party in such legal
action shall be entitled to recover its costs of suit including reasonable
attorneys’ fees.

D. The Company shall own all rights in and to the results, proceeds and products
of Wahba’s services hereunder, including without limitation, all ideas and
intellectual property created or developed by Wahba and which is related to
Wahba’s employment.

12. Integration with Change in Control Severance Agreement. If Wahba becomes
eligible for benefits under Section 3 of the Change in Control Severance
Agreement executed concurrently with the Original Agreement, the benefits
provided by Section 4 of the Change in Control Severance Agreement shall be in
lieu of, and not in addition to, the benefits provided by Section 9C of this
Agreement.

 

6



--------------------------------------------------------------------------------

13. Miscellaneous

A. This Agreement, the Change in Control Severance Agreement and Indemnification
Agreement, each as entered into concurrently with the Original Agreement,
contain the entire agreement of the parties on the subject of Wahba’s employment
by the Company, all prior and contemporaneous agreements, promises or
understandings being merged herein. This Agreement can be modified only by a
writing signed by both parties hereto.

B. Wahba cannot assign this Agreement or delegate his duties hereunder. Subject
to the preceding sentence, this Agreement shall bind and inure to the benefit of
the parties hereto, their heirs, personal representatives, successors and
assigns.

C. No waiver of any provision or consent to any exception to the terms of this
Agreement shall be effective unless in writing and signed by the party to be
bound and then only to the specific purpose, extent and instance so provided.
This Agreement may be executed in counterparts (and by facsimile signature),
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.

D. Each party shall execute and deliver such further instruments and take such
other action as may be necessary or appropriate to consummate the transactions
herein contemplated and to carry out the intent of the parties hereto.

E. This Agreement shall be construed in a fair and reasonable manner and not
pursuant to any principle requiring that ambiguities be strictly construed
against the party who caused same to exist.

F. (i) All disputes arising under or in connection with this Agreement, shall be
submitted to a mutually agreeable arbitrator, or if the parties are unable to
agree on an arbitrator within fifteen (15) days after a written demand for
arbitration is made by either party, to JAMS/Endispute (“JAMS”) or successor
organization, for binding arbitration in Los Angeles County by a single
arbitrator who shall be a former California Superior Court judge. Except as may
be otherwise provided herein, the arbitration shall be conducted under the
California Arbitration Act, Code of Civil Procedure 1280 et seq. The parties
shall have the discovery rights provided in Code of Civil Procedure 1283.05 and
1283.1. The arbitration hearing shall be commenced within ninety (90) days after
the selection of an arbitrator by mutual agreement or, absent such mutual
agreement, the filing of the application with JAMS by either party hereto, and a
decision shall be rendered by the arbitrator within thirty (30) days after the
conclusion of the hearing. The arbitrator shall have complete authority to
interpret this Section 13F and to render any and all relief, legal and
equitable, appropriate under California law, including the award of punitive
damages where legally available and warranted. The arbitrator shall award costs
of the proceeding, including reasonable attorneys’ fees and the arbitrator’s fee
and costs, to the party determined to have substantially prevailed. Judgment on
the award can be entered in a court of competent jurisdiction.

(ii) The foregoing notwithstanding, if the amount in controversy exceeds
$200,000, exclusive of attorneys’ fees and costs, the matter shall be litigated
in the Los Angeles County Superior Court as a regular non-jury civil action
except that a former California Superior Court Judge selected by the parties or
by JAMS, as hereinabove provided, shall be appointed as referee to try all
issues of fact and law, without a jury, pursuant to California Code of Civil
Procedure §638 et seq. The parties hereto expressly waive a trial by jury.
Judgment entered on the decision of the referee shall be appealable as a
judgment of the Superior Court. The prevailing party shall be entitled to
receive its reasonable attorneys’ fees and costs from the other party.

 

7



--------------------------------------------------------------------------------

G. Payments to Wahba are subject to payroll deductions and withholdings if and
to the extent required by law. Salary payments will be reduced on a
dollar-for-dollar basis by payments received by Wahba for disability under
governmental or Company paid disability insurance programs.

H. All provisions of this Agreement which must survive the termination of this
Agreement to give them their intended effect shall so survive.

I. If any provision of this Agreement is determined to be unenforceable as
illegal or contrary to public policy, it shall be deemed automatically amended
to the extent necessary to render it enforceable provided the intent of the
parties as expressed herein will not thereby be frustrated. Otherwise the
unenforceable provision shall be severed from the remaining provisions which
shall remain in effect.

J. (i) It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Wahba to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code
Section 409A yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to Wahba.

(ii) Notwithstanding any provision of this Agreement to the contrary, if Wahba
is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Wahba’s Separation from Service, Wahba
shall not be entitled to any payment or benefit pursuant to Section 9C until the
earlier of (i) the date which is six (6) months after Wahba’s Separation from
Service for any reason other than death, or (ii) the date of Wahba’s death. Any
amounts otherwise payable to Wahba upon or in the six (6) month period following
Wahba’s Separation from Service that are not so paid by reason of this
Section 13J(ii) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
Wahba’s Separation from Service (or, if earlier, as soon as practicable, and in
all events within thirty (30) days, after the date of Wahba’s death). The
provisions of this Section 13J(ii) shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Code Section 409A.

(iii) To the extent that any benefits pursuant to Section 9C(ii) or
reimbursements pursuant to Section 7 are taxable to Wahba, any reimbursement
payment due to Wahba pursuant to such provision shall be paid to Wahba on or
before the last day of Wahba’s taxable year following the taxable year in which
the related expense was incurred. The benefits and reimbursements pursuant to
such provisions are not subject to liquidation or exchange for another benefit
and the amount of such benefits and reimbursements that Wahba receives in one
taxable year shall not affect the amount of such benefits or reimbursements that
Wahba receives in any other taxable year.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the date first above written.

 

Company:     FARMER BROS. CO., Dated: May 18, 2011     a Delaware corporation  
  By:  

/s/ PATRICK G. CRITESER

     

Patrick G. Criteser

Interim Co-Chief Executive Officer

Wahba:     Dated: May 18, 2011    

/s/ JEFFREY A. WAHBA

    Jeffrey A. Wahba

[Signature Page to Amended and Restated

Employment Agreement (Farmer Bros. Co. / Wahba)]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

I understand that my position with Farmer Bros. Co. (the “Company”) terminated
effective             , 20     (the “Separation Date”). The Company has agreed
that if I choose to sign this Agreement, the Company will pay me severance
benefits (minus the standard withholdings and deductions) pursuant to the terms
of the Amended and Restated Employment Agreement entered into effective as of
April 19, 2011 between myself and the Company. I understand that I am not
entitled to this severance payment unless I sign this Agreement. I understand
that in addition to this severance, the Company will pay me all of my accrued
salary and vacation, to which I am entitled by law regardless of whether I sign
this release.

In consideration for the severance payment I am receiving under this Agreement,
I acknowledge and agree that I am bound by the provisions of Sections 11A and
11B of my Employment Agreement and hereby release the Company and its current
and former officers, directors, agents, attorneys, employees, shareholders, and
affiliates from any and all claims, liabilities, demands, causes of action,
attorneys’ fees, damages, or obligations of every kind and nature, whether they
are known or unknown, arising at any time prior to the date I sign this
Agreement. This general release includes, but is not limited to: all federal and
state statutory and common law claims, claims related to my employment or the
termination of my employment or related to breach of contract, tort, wrongful
termination, discrimination, wages or benefits, or claims for any form of
compensation. This release is not intended to release any claims I have or may
have against any of the released parties for (a) indemnification as a director,
officer, agent or employee under applicable law, charter document or agreement,
(b) severance and other termination benefits specifically provided for in my
Employment Agreement which constitutes a part of the consideration for this
release, (c) health or other insurance benefits based on claims already
submitted or which are covered claims properly submitted in the future,
(d) vested rights under pension, retirement or other benefit plans, or (e) in
respect of events, acts or omissions occurring after the date of this Release
Agreement. In releasing claims unknown to me at present, I am waiving all rights
and benefits under Section 1542 of the California Civil Code, and any law or
legal principle of similar effect in any jurisdiction: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release; (c) I have twenty-one (21) days within which to
consider this release (although I may choose to voluntarily execute this release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Agreement; and (e) this Agreement will not be effective until the
eighth day after this Agreement has been signed both by me and by the Company.

I accept and agree to the terms and conditions stated above:

 

 

Jeffrey A. Wahba

[Exhibit A to Amended and Restated

Employment Agreement (Farmer Bros. Co. / Wahba)]